Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20170163999 A1	 (hereinafter Li)
US 20200186818 A1 (hereinafter Li818)
US 20160277733 A1 (hereinafter Li733)
US 20170289566 A1 (adaptive motion vector precision for hash-based search; para 150) 
LI et al. "Adaptive Motion Vector Resolution for Screen Content," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 19th Meeting Strasbourg, FR, 17-24 October 2014, document JCTVC-S0085, 2014. (adaptive motion vector precision selection on hash-based motion search, see page 2)
CN108495139 (hash-based motion estimation with rectangular size block)





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3, 5, 8-12, 14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by Li.


	
Li teaches with respect to claim 1. A method of processing video data, comprising:	 determining, for a conversion between a current block of a video and a bitstream of the video, motion information associated with the current block using a hash-based motion search that includes performing a K-pel integer motion vector (MV) precision check for the hash-based motion search, wherein K is a positive integer [(para 90, 17; the conversion is coding video block into bitstream {para 17, 19 & Fig.4a}; please note K can be 1)] :	 applying, based on the motion information and a video picture comprising the current block, a prediction for the current block [(inter-frame prediction based on motion vector {para 76, 458 of Fig.4a})] :	 and performing, based on the prediction, the conversion [(the prediction is used in 418 of Fig.4a to create the encoded video bitstream)] .


Li teaches with respect to claim 3. The method of claim 1, wherein the size of the current block is N×N, wherein N is a positive integer less than or equal to a threshold [(para 85; Block can be divided in 64x64 or smaller block)] .

Li teaches with respect to claim 5. The method of claim 3, wherein the threshold is 64. [(para 85; Block can be divided in 64x64 or smaller block)] .


Li teaches with respect to claim 8. The method of claim 1, wherein the hash-based motion search is applied to a luma component of the video. [(para 71 and 190)] 

Li teaches with respect to claim 9. The method of claim 1, wherein the hash-based motion search is applied to a base color component of the video. [(para 71 and 190, luma is a base color component {para 67})] 


Li teaches with respect to claim 10. The method of claim 1, wherein the conversion includes encoding the current block into the bitstream. [(the prediction is used in 418 of Fig.4a to create the encoded video bitstream)] .

Li teaches with respect to claim 11. The method of claim 1, wherein the conversion includes decoding generates the current block from the bitstream [(para 152, 2)] .

Li teaches with respect to claim 12. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor[(para 50, 26)] , cause the processor to:	 determine, for a conversion between a current block of a video and a bitstream of the video, motion information associated with the current block using a hash-based motion search that includes performing a K-pel integer motion vector (MV) precision check for the hash-based motion search, wherein K is a positive integer: apply, based on the motion information and a video picture comprising the current block, a prediction for the current block: and perform, based on the prediction, the conversion. [(see analysis of claim 1)] 

Regarding claims 14, 16 & 19: Please see analysis of claims 3, 5 and 8


Li teaches with respect to claim 20. A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus [(para 83, 52, 26)] , wherein the method comprises:	 determining, motion information associated with a current block of the video using a hash-based motion search that includes performing a K-pel integer motion vector (MV) precision check for the hash-based motion search, wherein K is a positive integer: applying, based on the motion information and a video picture comprising the current block, a prediction for the current block: and generating, based on the prediction, the bitstream. [(see analysis of claim 1)] 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Li818.

Regarding claims 2, 13: Li does not explicitly show K=4.

However, in the same/related field of endeavor, Li818 teaches K=4/4-pel precision [(see para 135, 136 and/or the provisional application, section 2.6,)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Li is teaching integer motion vector precision for has-based but not explicitly indicating a precision of 4,   Li818  teaching this specific integer precision for motion vector in hash based , therefore the combination would have been predictable without changing the functionalities. 

 Claims 4, 6-7, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Li733.

Regarding claim 4: Li teaches block size dimension less than or equal to a threshold [(para 85; Block can be divided in 64x64 or smaller block)] .
Li does not explicitly current block is M×N, wherein M and N are positive integers and M is not equal to N

However, in the same/related field of endeavor, Li733 teaches current block is M×N, wherein M and N are positive integers and M is not equal to N, and wherein M or N are less than or equal to a threshold. [(Li733 para 132, 171, 196, 203)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide more option to the processing with different block size, therefore enhance the processing. 

Li additionally teaches with respect to claim 6. The method of claim 4, wherein the threshold is 64. [(para 85; Block can be divided in 64x64 or smaller block)] .

Li733 additionally teaches with respect to claim 7. The method of claim 1, wherein the size of the current block is 8×4 or 4×8. [(Li733 para 196)] 

Regarding claims 15, 17-18: Please see analysis of claims 4, 6-7

Comments on double patenting
Co-pending applications 17/360868, 17/360812 have related claims. The instant claims are not currently obvious over the co-pending claim. However future amendments to claims in different applications may subject to double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426